DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claims 1-6 are objected to because of the following informalities:  Claims 1, which the other claims are dependent upon, and Claims 2 and 3 depict chemical structures which are graphically unclear.  They need to be replaced by structures with higher resolution.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (KR 10-2017-0088650).
	Cha et al. discloses the following compound:

    PNG
    media_image1.png
    176
    173
    media_image1.png
    Greyscale

(page 6) such that X20 = C(methyl)2, u = v = 0, L20-21 = single bond, Ar20 = C12 aryl group (biphenyl), u = w = x = y = 0, and z = 0 of Applicant’s Formula (31); corresponds to 2-133 as recited by the Applicant in Claim 3.  Cha et al. discloses the following organic electroluminescent (EL) device (electronic element ([0125]):

    PNG
    media_image2.png
    297
    314
    media_image2.png
    Greyscale

(Fig. 2) comprising substrate (20), anode (30), hole-injecting layer (60), hole-transporting layer (70), electron-blocking layer (80), light-emitting layer (40), electron-transporting layer (90), electron-injecting layer (100), and cathode (50) ([0104]); its inventive compounds comprise the electron-blocking layer ([0105]).  Cha et al. discloses that its inventive compound can be present in other layers of the organic material layer (which includes the light-emitting layer) ([0106]).  Cha et al. discloses that the organic EL device comprising its inventive compound has improved light efficiency and lifespan characteristics ([0014]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cha et al. (KR 10-2017-0088650) as applied above and in further view of Nakamura (US 2006/0113905 A1).
	Cha et al. discloses the organic electroluminescent (EL) device (organic electronic element) of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Cha et al. discloses such a device comprising its inventive compound has improved light efficiency and lifespan characteristics ([0014], [0125]).  However, Cha et al. does not explicitly disclose a display device.
	
	Nakamura discloses an organic EL display (OLED) comprising organic EL devices with improved properties such as high display quality and long lifetimes ([0008], [0019]).  It would have been obvious to utilize the organic EL device as disclosed by Cha et al. for the construction of OLEDs based on the architecture as disclosed by Nakamura.  The motivation is provided by the disclosure of Nakamura which teaches a method of OLED construction with high display qualities and long lifetimes.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786